ORDER

PER CURIAM.
Michael Jerome Jackson (“defendant”) appeals the judgment on his conviction by jury of two counts of statutory sodomy in the first degree. Defendant complains that the court plainly erred in allowing certain comments by the prosecutor during the opening statement and in allowing opinion testimony from a physician who examined the victim.
*260We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).